DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12 and 31-38, in the reply filed on 7/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Objections
Claim 11 is objected to because of the following informalities: the term µdyn is not defined. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Paragraphs 7 and 186 of the specification (see corresponding US PGPub 2021/0062290) appear to state that the metal strip, whether amorphous or nanocrystalline, contains a surface crystallisation of less than 23%. However, this is contradiction to numerous statements in the specification describing that only the amorphous metal strip has this limited surface crystallization, and is also in contradiction to the effects that annealing the amorphous metal strip to obtain a nanocrystalline metal strip would result in (see discussion below). Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nanocrystalline metal strip having at least 80 vol.% nanocrystalline grains and a residual amorphous matrix, or an amorphous metal strip having a surface crystallization of less than 23%, does not reasonably provide enablement for a nanocrystalline metal strip having at least 80 vol.% nanocrystalline grains and a residual amorphous matrix and a surface crystallization of less than 23%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the claimed invention commensurate in scope with these claims.
Claim 1 recites the following: “A metal strip, comprising…a microstructure that…has at least 80 vol.% nanocrystalline grains and a residual amorphous matrix…the air side having a surface crystallisation proportion of less than 23%.” The scope of claim 1 is not fully enabled on account of this limitation for the following reasons:
In the specification, it is stated that the metal strip, as produced, is amorphous with limited surface crystallization of at most 23% (see, e.g., Spec., at ¶¶ 9, 19, 32, 59 of corresponding US PGPub 2021/0062290). The metal strip can be annealed to crystallize the microstructure into one having a residual amorphous matrix with at least 80% vol nanocrystalline grains (see, e.g., Spec. at ¶ 10). If the metal strip is annealed to at least 80% vol nanocrystallization, one of ordinary skill in the art would also expect the surface crystallization to have the same proportion, absent any particular mechanism to control crystallization at the surface. However, the specification details no such mechanism. Instead, the specification states the surface crystallization of the amorphous metal strip becomes continuous due to heat treatment (Spec., at ¶ 31). The specification further gives examples where the surface crystallization is 100% after heat treatment (Spec., at ¶ 157, see also Fig. 2A v. 2B comparing amorphous strip with limited surface crystallization to annealed strip with full surface crystallization).
Therefore, the specification fails to enable one of ordinary skill in the art to make the claimed metal strip having the claimed microstructure of “at least 80 vol.% nanocrystalline grains and a residual amorphous matrix” while simultaneously having “a surface crystallisation proportion of less than 23%”. The annealing of the strip to obtain the nanocrystalline microstructure necessarily would also induce crystallization at the surface based on the disclosure of the specification as well as commonly known metallurgical principle that annealing increases crystallinity. In particular, based on the present disclosure, this annealing to obtain a nanocrystalline metal strip would result in complete crystallization at the surface of the metal strip and not a surface crystallization of less than 23%.
Dependent claims 2-12 and 31-38 do not cure the lack of scope of enablement discussed above and are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the surface crystallisation". This limitation is indefinite because claim 3 recites a surface crystallisation of the casting-side while claim 1 recites a surface crystallisation of an air side. Accordingly, it is unclear which surface crystallisation claim 5 refers to, rendering the claim indefinite.
Claim 12 recites a broad range followed by a narrow range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “of less than 0.8µm”, and the claim also recites “preferably less than 0.7µm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-12, 31 and 33-34 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schulz (US 2012/0040206).
Regarding claims 1-5, Schulz teaches a metallic strip obtained by rapidly solidifying a melt poured on a movable heat sink (¶ 7). The movable heat sink may be a wheel (¶ 16). Accordingly, the metallic strip has a side which can be considered the casting-wheel side and a side opposite thereto considered the air side. Schulz also teaches the metallic strip is amorphous (¶ 44). Schulz does not expressly teach a surface crystallization rate. However, Schulz teaches the cooling rate of the metal strip is at least 105 K/s with wheel rotation speed of 10-50 m/s (¶ 15). The present specification states that cooling rate affects surface crystallization (Spec., at ¶ 20), and that a typical cooling rate is at least 105 K/s with a wheel rotation speed of 10-50 m/s (Spec., at ¶ 71). Since Schulz uses an identical process for producing the metallic strip, one of ordinary skill in the art would expect the surface crystallization rate in Schulz to be the same as that claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 6, since crystalline grains exist, they necessarily have some kind of texture.
Regarding claim 7, Schulz teaches a metallic strip width of 25 mm (¶ 74) and a thickness of about 19-21 µm (see Fig. 6).
Regarding claim 11, Schulz teaches a µsin of at least 200,000 and a µdyn/µsin ratio of more than 0.80 (¶ 100). Thus, Schulz implicitly teaches a µdyn of more than 160,000.
Regarding claim 12, Schulz teaches the metal strip has a surface roughess Ra of less than 0.6 µm (¶ 41).
Regarding claim 31, Schulz teaches the metallic strip may be part of a magnet core (¶ 12).
Regarding claims 33-34, a metal strip can be considered a blade or brazing foil, as no other structure is implied or required by the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2012/0040206), as applied to claim 1.
The limitations of claim 1 have been addressed above.
Regarding claim 8, Schulz teaches the metallic strip does not contain Ti or S, and Al and Mn content of 0%-10% (¶ 46). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 9, Schulz teaches the metallic strip may have a composition given by TaMb, where a is between 70% and 85%, b is between 15% and 30%, T includes Fe, Ci, Ni, Mn, Cu, Nb, Mo, Cr, Zn, Sn and Zr, while M includes B, Si, C and P (¶ 45). This overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 10, Schulz teaches the metallic strip may have a composition given by FeaCubMeM’dM”eSifBg, where a+b+c+d+e+f+g=100 atomic % and 0.01≦b≦8, 0.01≦c≦10, 0≦d≦10, 0≦e≦20, 10≦f≦25, 3≦g≦12 and 17≦f+g≦30, and M” includes Co and Ni, M’ includes Mn, Al, Ge and platinum group metals, and M includes Iva, Va and Via elements (¶ 46). This overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2012/0040206), as applied to claim 1, further in view of Bae (US 2016/0036264).
Regarding claims 35-38, the limitations of claim 1 have been addressed above. Schulz does not teach the metal ribbon is used as shielding. Bae teaches an amorphous magnetic metal strip (¶ 51). This magnetic material can be used to make a shield member for wireless power transmission by applying it to a shield member (¶ 58), which would thus form a laminate. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the metal strip of Schulz for shielding in wireless power transmission, as taught by Bae, because the metal compositions of the prior art are similar and therefore there is an expectation of success in using the metal strip of Schulz for the shielding application taught by Bae.
Claims 1-10 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 2012/0318412).
Regarding claims 1-5, Ohta teaches a metal ribbon (¶ 14) made by casting a melt onto a cooling roll (¶ 12). Accordingly, the metal ribbon has a side which can be considered the casting-wheel side and a side opposite thereto considered the air side. Ohta teaches the alloy of the metal ribbon is characterized as having an amorphous matrix of 70%-95% volume with the remainder being nano-sized crystal grains (¶ 8). Ohta does not disclose that crystallinity of the metal ribbon changes at the surface (see, e.g., Figs. 1(a) and 1(b)). This volume proportion between crystal grains and amorphicity therefore overlaps the claimed ranges. See MPEP 2144.05 I.
Regarding claim 6, since crystalline grains exist, they necessarily have some kind of texture.
Regarding claim 7, Ohta discloses a ribbon having a width of 25 mm and a thickness of 20 µm (¶ 100).
Regarding claims 8-10, Ohta discloses the metal ribbon has a composition of Fe100-x-y-zAxByXz where A is Cu or Au, X is an element such as Si, S, C, P, Al, Ge, Ga and Be, x is between 0% and 5%, y is between 10% and 22%, and z is between 0% and 10% with the sum of x, y and z being at most 25% (¶ 51). This composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Exemplary alloys falling within the claimed composition are also disclosed throughout Ohta (see, e.g., Table 1).
Regarding claims 31-32, Ohta discloses the metal ribbon can be used in a magnetic core, including antenna cores (¶ 125).
Regarding claims 33-34, a metal ribbon can intrinsically be considered a blade or brazing foil, as no other structure is implied or required by the claims.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 2012/0318412), as applied to claim 1, further in view of Schulz (US 2012/0040206).
The limitations of claim 1 have been addressed above.
Regarding claim 11, Ohta does not expressly teach a µdyn. Schulz teaches a µsin of at least 200,000 and a µdyn/µsin ratio of more than 0.80 (¶ 100). Thus, Schulz implicitly teaches a µdyn of more than 160,000. It would have been obvious at the effective time of filing for one of ordinary skill in the art to make a metal ribbon having a µdyn of more than 160,000, as taught by Schulz, because this value for permeability is seen in the prior art as requirements for transformer cores (Schulz, ¶ 93).
Regarding claim 12, Ohta does not expressly teach a surface roughness of the metal ribbon. Schulz teaches that the surface roughness of a metal strip made by wheel casting should be kept as low as possible to ensure homogeneity of the strip over its length (¶ 11). Schulz further teaches a surface roughness Ra of less than 0.6 µm (¶ 41). It would have been obvious at the effective time of filing for one of ordinary skill in the art to make the metal ribbon of Ohta have a surface roughness Ra of less than 0.6 µm as taught by Schulz in order to obtain a metal ribbon that is homogeneous over its length.
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 2012/0318412), as applied to claim 1, further in view of Bae (US 2016/0036264).
Regarding claims 35-38, the limitations of claim 1 have been addressed above. Ohta does not teach the metal ribbon is used as shielding. Bae teaches an amorphous magnetic metal strip (¶ 51). This magnetic material can be used to make a shield member for wireless power transmission by applying it to a shield member (¶ 58), which would thus form a laminate. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the metal ribbon of Ohta for shielding in wireless power transmission, as taught by Bae, because the metal compositions of the prior art are similar and therefore there is an expectation of success in using the metal ribbon of Ohta for the shielding application taught by Bae.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohta (US 2016/0196907) discloses a metal strip having at least 30% vol nanocrystalline grains in an amorphous matrix. The heat treatment to obtain this metal strip is substantially similar to the heat treatment for obtaining the claimed metal strip. A rejection was not made over Ohta ‘907 in view of the claimed limitation relating to surface crystallization (see discussion above starting at ¶ 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784